Exhibit 10.16
ValueVision Media, Inc.
Compensation of Directors*

1.   Compensation for service on the Board:

  •   $65,000 per annum cash compensation     •   Annual grant of 8,000 shares
of restricted stock (vesting on the day immediately prior the next following
annual shareholders meeting after the date of grant); grant is made immediately
following each annual shareholders meeting     •   New directors receive a
one-time grant of 30,000 stock options upon joining the Board.

2.   Additional Compensation for Chairman of the Board:

  •   Additional cash compensation of $65,000 per annum     •   Annual grant of
20,000 stock options per annum, with the option grant made immediately following
the annual shareholders meeting

3.   Additional Cash Compensation for service on Committees of the Board:

  •   $12,000 per annum for serving as Chairman of Compensation or Governance
Committee     •   $20,000 per annum for serving as Chairman of Audit Committee;
and     •   $10,000 for other members of the Audit Committee

4.   Per Meeting Fees:

  •   No per meeting fees

 

*   Directors who are a member of ValueVision Media, Inc. management or who are
elected by the holders of the Series B Preferred Stock (currently the sole
holder is GE Equity Investments, Inc.) do not receive any compensation for their
service on the Board of Directors or the Committees thereof.

